Citation Nr: 0636995	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-16 029 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from March 1968 to October 
1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, that denied the benefits sought on 
appeal.  

The veteran's representative wrote in the October 2006 
Informal Hearing Presentation that the veteran wished to 
raise a claim for depression.  The Board refers this 
undeveloped matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the AMC in order to ensure due process.  
In correspondence dated on October 19, 2006, the veteran's 
representative requested that the veteran be rescheduled for 
a Travel Board hearing because the veteran was unable to 
travel to attend the hearing scheduled in Washington, DC on 
October 23, 2006 due to financial hardship.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
personal hearing before a traveling member 
of the Board at the next available 
opportunity.

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


